DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dielectric particles being fully packed in a discharge zone" and “the dielectric particles being fully packed between layers of supporting material”.  Since there is “a gap between the dielectric particles” as required by claim 2, it is not clear what “fully packed” is regarded or how packed is referred to “fully packed”. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as "the dielectric particles being packed in a discharge zone" and “the dielectric particles being packed between layers of supporting material”, respectively.
Due to the dependency to the parent claim, claims 2-6, and 8 are rejected.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Butterworth et al (“Effect of particle size on CO2 reduction and discharge characteristics in a packed bed plasma reactor”, Chemical Engineering Journal, 293 (2016) 55-67).
Regarding claim 1, Butterworth et al disclose a dielectric barrier discharge reactor (ABSTRACT). The apparatus comprises
(1) a quartz glass tube having a first end (the left side) coupled with a gas inlet  and a second end (the right side) coupled with a gas outlet (i.e. a tube….., a gas inlet……, a gas outlet……Figure 1, page 56);
(2) packing material, such as ceramic alumina, having different particle size (i.e. dielectric particles) packed between a central electrode and an outer ground electrode  having a plasma volume (i.e. a discharge zone) and between two supporting plates/layers (i.e. layers of support material, Figure 1, page 56). 
The packing material, such as ceramic alumina, having different particle size appears to fully pack within the annular space between the electrodes where the plasma discharge occurs and the space between the support plates/layers.
Regarding claim 2, Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). Since the particle size and/or the void space affects the gap distance between the particles, one having ordinary skill in the art would have realized to vary gap distance between the particles by varying the particle size and/or particle density and/or void volume in order to optimize the pressure drop and the performance within the device of Jansen.
It should be noted that the limitations of “a reactor for non-oxidation coupling of methane……including dielectric particles” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
The limitation of “to improve methane conversion……through the non-oxidative coupling reaction” is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 3, Butterworth teaches that the particle size and/or the particle density and/or void volume are co-related each other ABSTRACT & pages 56, 59, & 66).
Regarding claim 4, Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). 
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claim 5, Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). 
“to obtain desired methane conversion rate….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 6, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56).
“to inhibit formation of coke….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butterworth et al (“Effect of particle size on Co2 reduction and discharge characteristics in a packed bed plasma reactor”, Chemical Engineering Journal, 293 (2016) 55-67) in view of Jansen et al (PB-PUB US 2003/0157000).
Regarding claim 1, Butterworth et al disclose a dielectric barrier discharge reactor (ABSTRACT). The apparatus comprises
(1) a quartz glass tube having a first end (the left side) coupled with a gas inlet  and a second end (the right side) coupled with a gas outlet (i.e. a tube….., a gas inlet……, a gas outlet……Figure 1, page 56);
(2) packing material, such as ceramic alumina, having different particle size (i.e. dielectric particles) packed between a central electrode and an outer ground electrode  having a plasma volume (i.e. a discharge zone) and between two supporting plates/layers (i.e. layers of support material, Figure 1, page 56). 
The packing material, such as ceramic alumina, having different particle size appears to fully pack within the annular space between the electrodes where the plasma discharge occurs and the space between the support plates/layers.
The gas inlet of Butterworth appears coupled to the first end and the gas outlet of Butterworth appears coupled to the second end. However, if Butterworth does not teach the gas inlet being coupled to the first end or the gas outlet coupled to the second end,  Jansen et al disclose a dielectric barrier discharge  reactor (ABSTRACT & paragraph [0020]). The plasma rector comprises a gas feed line 30 coupled to a first end of a bed 155 and an exhaust outlet 154 coupled to a second end of the bed 155, wherein inorganic particles 152, such as alumina or ceramic, are packed in a dielectric barrier discharge zone 42 within the bed 155 (Figure 1, paragraphs [0016] & [0018]). The teaching of Janssen shows that a tube having a gas inlet coupled to a first end and a gas outlet coupled to a second end of the tube is an equivalent reactor configuration for a dielectric barrier discharge reactor. Therefore, it is within ordinary skill in the art to utilize a tube having a gas inlet coupled to a first end and a gas outlet coupled to a second end of the reactor because it is an art-recognized equivalent.
Regarding claim 2, Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). Jansen teaches that particle size, particle density, and void volume may be varied to achieve optimal pressure drop and performance for different applications (paragraphs [0022] – [0048]). Since the particle size and/or particle density and/or the void volume affects the gap distance between the particles, one having ordinary skill in the art would have realized to vary gap distance between the particles by varying the particle size and/or particle density and/or void volume in order to optimize the pressure drop and the performance within the device of Jansen.
It should be noted that the limitations of “a reactor for non-oxidation coupling of methane……including dielectric particles” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
The limitation of “to improve methane conversion……through the non-oxidative coupling reaction” is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 3, Butterworth teaches that the particle size and/or void volume are co-related each other ABSTRACT & pages 56, 59, & 66). Jansen teaches that the particle size and/or the particle density and/or void volume are co-related each other (paragraphs [0022] – [0048]).
Regarding claim 4, Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). Jansen teaches that particle size may be in a range of 0.01 µm to 5 mm (paragraph [0017]). 
It has been held that the disclosure in the prior art of any value within the claimed range is an anticipation of that range. And a prima facie case of obviousness exists in the case where the claimed range overlaps range disclosed by the prior art. In re Wertheim 191 USPQ 90.
Regarding claim 5, Butterworth teaches that particle size, void space between packing material and other parameters may be varied to achieve optimal pressure drop and performance (ABSTRACT & pages 56, 59, & 66). Jansen teaches that the particle size, particle density and void volume may be varied to achieve optimal pressure drop and performance for different applications (paragraphs [0022] – [0048]). 
“to obtain desired methane conversion rate….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 6, the cited limitation is related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 8, Butterworth teaches that particle size may be in a range of 180 µm to 2000 mm (ABSTRACT & page 56). Jansen teaches that particle size may be varied (paragraph [0017]).
 	“to inhibit formation of coke….” is not a structural limitation, rather related to a manner of operating the device. It has been held that a manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Response to Arguments
Due to the applicant’s amendments, rejections under 112 second paragraph are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-6, and 8 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795